Citation Nr: 1127041	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCarl, Law Clerk



INTRODUCTION

The Veteran had active duty in the Navy from March 1997 to May 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 RO rating decision that, in pertinent part, denied service connection for a right knee disability. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5403A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that he has right knee problems that are related to service.  He specifically alleges that he injured his right knee while in service, that he had to have fluid removed from his right knee, and that his symptoms have persisted since then.  

The Veteran's service treatment records show treatment for right knee problems throughout his period of service, particularly from January 1998 to June 1998.  
For example, in a June 1998 orthopedic consult report, the examiner objectively found the Veteran's right-knee prepatellar bursa filled with fluid.  The examiner noted an x-ray of the Veteran's right knee was normal.  Significantly, the examiner's impression was chronic prepatellar bursitis, with no evidence of infection.  

Knee problems were noted a few months prior to separation from service in May 2002.  In a January 2001 treatment record, the examiner noted that the Veteran reported that he had right knee aspiration three to four times, and that a July 2000 MRI of the right knee was normal.  The examiner noted that there was no record of findings from the MRI in the Veteran's hospital records.  The assessment was right-knee prepatellar bursitis with mild effusion.

It appears that the Veteran was administratively separated from service for drug use in May 2001.  The May 2001 report of medical examination and report medical history prior to separation indicate that clinical evaluation of the lower extremities was normal and that there was no history of complaints or findings related to the knee.  

In December 2008, the Veteran submitted a claim for service connection for a right knee disorder.  He asserted that he injured the knee in December 1997, and that the condition has been with him ever since then.  

By way of a March 2009 administrative decision, the Veteran's discharge from the Navy was determined to be honorable for VA purposes.

Post-service private and VA treatment records show diagnoses and treatment of various right knee disabilities.  

In an April 2009 VA examination, the examiner noted that the Veteran's claims file was available and reviewed.  The Veteran was diagnosed with mild genu valgum and minimal right knee effusion.  The report of the Veteran's right knee X-rays revealed "prepatellar soft tissue swelling, contusion versus bursitis."  

The examiner provided the following opinion:

[i]t is less than 50% probability that the right knee condition is due to military service.  The patient has not been to a physician regarding his knees since he was discharged in May, 2001. . . . The separation examination of May 15, 2001 was negative for problems referable to the right knee.  MRI of July, 2000 was negative, therefore, in my medical opinion there is less than 50% probability that the right knee condition is due to or caused by his military service.  There is no evidence that there was a chronic problem regarding the right knee condition, due to the fact that his separation examination was negative. 

See April 2009 VA Examination Report.

The Board notes that, at the time of the April 2009 VA joints examination, there existed in evidence the June 1998 orthopedic consult treatment record in which the examiner's impression of the Veteran's right knee condition was chronic prepatellar bursitis.  The Board observes that the VA examiner did not address this record in the rationale provided, nor did the VA examiner address any of the other in-service diagnoses of prepatellar bursitis, including a diagnosis of such just four months before the Veteran's separation examination.  Additionally, the 2009 examiner relies on a comment about a July 2000 MRI when the report of that MRI is not of record.  

The Board observes that the Veteran is competent to report right knee pain and/or swelling during service, continuous pain and/or swelling since service, and the current symptoms that form a basis for diagnosis of a right knee disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Additional private and VA treatment records provide further evidence of a current right-knee prepatellar bursitis condition.  Significantly, the post-service private and VA treatment records include diagnoses of the same condition that the Veteran was diagnosed with while in service.  

For example, in an October 2009 VA orthopedic consult note, the examiner stated that the Veteran had "obvious" prepatellar bursitis of the right knee.  

In an October 2009 private treatment report, R. Wehseler, M.D., noted that the Veteran claimed to have pain in his right knee, and that he had had such pain since he was in the military.  On examination, Dr. Wehseler objectively noted that the right knee had minimal effusion, "nothing substantial."  Dr. Wehseler's assessment stated that his objective findings were consistent with chondromalacia patella, and that the Veteran may have a mild component of patellofemoral syndrome.  Dr. Wehseler stated that this condition may become a chronic problem.  Significantly, Dr. Wehseler reported this condition "might be a service connected issue since it really began to flare up while he was in the service."  The Board notes that there is no indication that Dr. Wehseler reviewed the Veteran's claims file. 

As discussed above, the examiner at the April 2009 VA joint examination appears to have not addressed relevant evidence, including the June 1998 diagnosis of chronic prepatellar bursitis and other positive opinions by both private and VA physicians.  Additionally, the April 2009 examiner based his opinion in part on evidence not of record: the July 2000 MRI report.  

A new examination is in order to provide an opinion as to whether or not the Veteran's current right knee disorder is related to the knee problems diagnosed in service.  A new exam is also in order to rectify the competing opinions and evidence.

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have treated him for right knee problems, to include prepatellar bursitis, since October 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Relevant VA treatment records dated since October 2009 should be obtained.  Specifically, the RO should specifically attempt to locate the Veteran's claimed July 2000 MRI report and add it to the claims folder.  

2.  Schedule the Veteran for a VA examination by a physician to determine the nature and likely etiology of his claimed right knee disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current right knee disabilities.  Based on review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (50 percent or greater probability) that any diagnosed right knee problems, to include prepatellar bursitis, are etiologically related to his periods of service.  

The examiner must specifically acknowledge and discuss the following:  the Veteran's report that his current right knee condition first manifested during his period of service; the June 1998 diagnosis of chronic prepatellar bursitis; all other in-service findings of prepatellar bursitis; the April 2009 VA joint examination; the October 2009 private treatment report by Dr. Wehseler; and all post-separation VA treatment records which specifically diagnose the Veteran with prepatellar bursitis of the right knee.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

3.  Thereafter, readjudicate the Veteran's claim for entitlement to service connection for a right knee disability.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.

The purpose of this remand is to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


